UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.ROPES & GRAY LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2014 Date of reporting period:	December 1, 2013 — May 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: PutnamShort-Term Municipal Income Fund Semiannual report5 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Shareholder meeting results 40 Consider these risks before investing: The value of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. Tax-exempt bonds may be issued under the Internal Revenue Code only by limited types of issuers for limited types of projects. As a result, the fund’s investments may be focused in certain market segments and be more vulnerable to fluctuations in the values of the securities it holds than a more broadly invested fund. Interest the fund receives might be taxable. Capital gains, if any, are taxed at the federal and, in most cases, state levels. For some investors, investment income may be subject to the federal alternative minimum tax. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The performance of financial markets in the first half of 2014 has been marked by a significant degree of stability. Investors have regained a positive outlook as economic growth has improved after the setbacks of a harsh winter. The S&P 500 Index and the Dow Jones Industrial Average have risen to record highs, while Treasury yields have gradually sunk lower. Meanwhile, accommodative central bank policies in the United States and elsewhere continue to foster positive sentiment, notwithstanding the fact that the U.S. Federal Reserve has gradually begun to taper its monthly bond purchases. The relative calm in financial markets contrasts with new disruptions in global affairs. The outbreaks of violent conflict in Ukraine and Iraq have contributed new uncertainties, particularly with regard to energy prices. Markets have generally taken the initial phases of these events in stride, but the risks that these events pose warrant monitoring. Complex market conditions reinforce why investors can benefit from seeking advice and maintaining a long-term perspective for their financial programs, rather than responding to short-term market movements. Putnam is prepared to serve investors’ goals through a commitment to ongoing fundamental research and a willingness to incorporate new ways of thinking in its investment strategies. This stance has had a positive impact on performance: Barron’s ranked Putnam second among 55 fund families based on total return across asset classes for the five years ending December 2013. We encourage you to periodically meet with your financial advisor to discuss the range of investment strategies that Putnam offers. Your advisor can help you assess your individual needs, time horizon, and risk tolerance —important considerations as you work toward your investment goals. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees July 7, 2014 How Barron’s ranked the fund families: The Barron’s/Lipper Fund Family Ranking published February 8, 2014, ranked Putnam 1 out of 61 for 2009, 14 out of 57 for 2010, 57 out of 58 for 2011, 1 out of 62 for 2012, and 2 out of 64 for 2013 for the 1-year period with funds in five categories: U.S. equity, world equity, mixed asset, taxable bond, and tax-exempt bond. Putnam ranked 43 out of 54 and 46 out of 48 for the 5- and 10-year periods ending 2009, 41 out of 53 and 38 out of 46 for the 5- and 10-year periods ending 2010, 49 out of 53 and 41 out of 45 for the 5- and 10-year periods ending 2011, 27 out of 53 and 36 out of 46 for the 5- and 10-year periods ending 2012, and 2 out of 55 and 32 out of 48 for the 5- and 10-year periods ending 2013, respectively. Only funds with at least one year of performance were included. Returns were calculated minus the effects of sales charges and 12b-1 fees. Rankings were asset weighted, so larger funds had a greater impact on a fund family’s overall ranking, and then weighted by category, with each category assigned a percentage. Past performance is not indicative of future results. Barron’s is a registered trademark of Dow Jones & Company. Lipper ranked Putnam Short-Term Municipal Income Fund 68% (65/95) for the 1-year period, as of 6/30/14, in the Short Municipal Debt Funds category. Lipper rankings for class A shares are based on total return without sales charge relative to all share classes of funds with similar objectives as determined by Lipper. Performance snapshot Cumulative total return (%) comparison as of 5/31/14  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4     Short-Term Municipal Income Fund Interview with your fund’s portfolio manager Susan A. McCormack, CFA Susan, what was the municipal bond market environment like during the six months ended May31, 2014? The reporting period proved to be a favorable environment for municipal bonds, which were supported by low supply, strong demand, and, in general, falling interest rates. However, there were occasional bouts of volatility stemming from headline and interest-rate fears. The asset class lost ground slightly in December as questions about the Federal Reserve’s monetary policy and isolated credit situations in the municipal market — most notably Detroit’s bankruptcy and Puerto Rico’s credit challenges — distracted investors from what we believe were improving underlying fundamentals in the asset class. The municipal markets reversed course in January, posting a gain of almost 2% for the month, as measured by the Barclays Municipal Bond Index. This strong monthly return was sparked by a rally in interest rates, as investors moved to a risk-off mode around fears surrounding weaker-than-anticipated economic data and developing stress in emerging markets. In February, with the U.S. debt ceiling debate settled until March2015, the environment for the credit markets continued to improve. The positive momentum flowed into March, making the first quarter of 2014 one of the three best for the asset class in the past 20 years. March also saw fiscally strained Puerto Rico come Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 5/31/14. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 4. Short-Term Municipal Income Fund     5 to market with its $3.5 billion in G.O. [general obligation] bonds — the largest bond issuance on record, which was met with solid demand. In April and May, municipal bond prices climbed higher as broader economic data started to pick up and market technicals [supply/demand factors] continued to be a tailwind and helped support bond prices. Given the favorable market conditions during the reporting period, municipal bonds outperformed Treasuries, longer-maturity bonds led shorter-term bonds, and higher-risk assets outperformed lower-risk assets. What contributed to the favorable technicals in the municipal bond market? Municipal bond issuance, which has been trending down in recent years, continued at a modest pace, and this was beneficial for municipal bond prices. The modest level of new supply has not kept pace with the solid demand from traditional tax-sensitive retail investors as well as from crossover taxable buyers drawn to the competitive yields and attractive relative value offered by this asset class rather than its tax benefit. Meanwhile, inflows to tax-free mutual funds, an important measure of demand, turned slightly positive in the first quarter of 2014 — primarily in tax-free high-yield bond funds. April and May saw a continuation of strong investor interest. All told, with interest rates still low and fundamental credit quality improving, there was greater investor appetite for the yields offered by the relatively riskier municipal bonds further out on the maturity spectrum compared with those with shorter-term maturities, such as the securities held by the Sector allocations Allocations are shown as a percentage of the fund’s net assets as of 5/31/14. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6     Short-Term Municipal Income Fund “Short-duration investments can play a valuable role in a diversified portfolio by helping to soften the volatility of returns.” Susan McCormack fund, as well as for those in the lower-rated, higher-yielding sectors. How did the fund perform against this backdrop? With its focus on short-term investment-grade municipal bonds with maturities, on average, of less than three years, the fund continued to offer a more competitive tax-exempt yield than tax-free money market funds, but with less interest-rate sensitivity than longer-maturity municipal bonds. For the six months ended May 31, 2014, Putnam Short-Term Municipal Income Fund generated slightly positive returns but lagged its benchmark, the Barclays 3-Year Municipal Bond Index, and the average return of its Lipper peer group. We attribute this result to the portfolio’s conservative positioning in high-quality, lower-volatility, short-duration [a relatively low sensitivity to interest-rate changes] strategies, which limited the fund’s ability to compete with some of the higher-yielding competitors. What strategies or holdings influenced the fund’s performance during the reporting period? While we looked for investments that allowed us to add attractively priced yield to the fund, we kept the fund’s duration positioning below Credit quality overview Credit qualities are shown as a percentage of the fund’s net assets as of 5/31/14. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. Short-Term Municipal Income Fund     7 that of its Lipper peer group given our interest-rate outlook. This included maintaining a slightly higher cash position in the portfolio to help shelter it from price pressures in an interest-rate environment that we believe will trend higher. We believe carrying slightly higher-than-average cash balances also affords the fund greater flexibility to purchase what we consider to be attractively valued bonds even in a rising-rate environment. The portfolio remains invested primarily in a range of high-quality, short-term municipal bonds from around the nation. During the period, the fund was weighted more toward essential service revenue bonds than G.O. bonds. Revenue bonds are typically issued by state and local governments to finance specific revenue-generating projects, and the projects’ receipts are used to service the debt. While we believe that conditions are improving at the state and local levels — and we were vigilant for investment opportunities — we continued to underweight local G.O.s relative to the Lipper peer group because these securities rely on the taxing power of the issuer and the health of the local economy to make payments on these bonds. From a credit-quality perspective, we favored higher-quality municipal bonds rated Aa and Aaa during much of the period, because spreads on the short end of the curve were so tight in our opinion that, for the most part, investing in lower-rated municipal bonds did not offer attractive enough relative value. More recently when managing cash flows from the portfolio, we sold some of our higher-quality, lower-yielding bonds. This slightly changed our positioning to have more of an overweight to bonds rated A and Baa by the end of the reporting period relative to the Lipper peer group. Relative to the fund’s benchmark, our sector overweights included continuing-care retirement communities, transportation, essential service utilities, and higher education. We also found select opportunities in the land sector to help add yield to the portfolio. Overall, this credit positioning helped fund performance. What is your outlook for the municipal bond market, and how are you positioning the fund? Over the course of the reporting period, investors appeared more willing to take on risk — suggesting that investors believe Fed policy is going to remain accommodative for some time. In the closing weeks of the period, the markets were encouraged by Fed Chair Janet Yellen’s May7 testimony to lawmakers. Yellen suggested that the central bank would probably end its bond-buying stimulus program in the fall of 2014 if the labor market continued to improve. She noted that “a high degree of monetary accommodation remains warranted” with inflation and employment still far from the central bank’s goals. Despite the strong start for municipal bonds in 2014 and our belief that the credit outlook for municipal bonds appears solid given improvement in U.S. growth, we still remain cautious and believe that there could be some volatility surrounding supply/demand factors and interest rates in the coming months. With regard to tax policy, we think comprehensive tax reform is unlikely at least until after the 2014 mid-term elections. Over the longer term, we believe federal deficits and pressures around social programs will likely contribute to the ongoing debate for broader tax reform, which could affect the value of municipal bonds. The Fed is faced with a delicate balancing act as it seeks to communicate about further reductions in its bond-buying program and interest-rate policy. Meanwhile, we believe short-duration investments, such as those that compose the fund, can play a valuable role in a diversified portfolio by helping to soften the volatility of returns as investors absorb Fed policy adjustments. Thank you, Susan, for your time and insights today. 8     Short-Term Municipal Income Fund The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Susan A. McCormack holds an M.B.A. from the Stanford Graduate School of Business at Stanford University and an A.B. from Dartmouth College. She joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Susan, your fund’s portfolio managers are Paul M. Drury and Thalia Meehan. IN THE NEWS The unusually harsh winter in the United States and the Ukraine conflict led the World Bank to cut its outlook for global economic growth for 2014. In its June “Global Economic Prospects” report, the bank reduced its global growth forecast to 2.8% from the 3.2% projection it issued in January. Fortunately, the reduction reflects the slowdown that occurred during the winter, and developed economies appear poised to bounce back. Growth in the United States and Europe is expected to quicken as the effects of government spending cuts diminish, more people find jobs, and consumer and corporate demand rebounds, the bank reported. Meanwhile, many emerging-market economies continue to face headwinds. The bank also warned of a “hard landing” in China that could weigh down East Asian countries and hurt commodity exporters. Short-Term Municipal Income Fund     9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended May 31, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 5/31/14 Class A Class B Class C Class M Class Y (inceptiondates) (3/18/13) (3/18/13) (3/18/13) (3/18/13) (3/18/13) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netassetvalue Life of fund 0.85% –0.16% 0.64% 0.14% 0.41% 0.41% 0.80% 0.04% 1.14% Annualaverage 0.71  –0.13  0.53  0.11  0.34  0.34  0.66  0.03  0.95  1 year 0.51  –0.50  0.32  –0.68  0.11  –0.89  0.46  –0.29  0.76  6 months 0.44  –0.56  0.35  –0.65  0.20  –0.80  0.42  –0.34  0.57   Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 1.00% in the first year, declining over time to 0.50% in the second year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1.00% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC.  For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 5/31/14 Barclays 3-Year Municipal Bond Index Lipper Short Municipal Debt Funds category average* Life of fund 1.74%    0.71%    Annual average 1.44     0.59     1 year 1.59     0.65     6 months 0.93     0.76      Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. *Over the 6-month, 1-year, and life-of-fund periods ended 5/31/14, there were 98, 95, and 94 funds, respectively, in this Lipper category. 10     Short-Term Municipal Income Fund Fund price and distribution information For the six-month period ended 5/31/14 Distributions Class A Class B Class C Class M Class Y Number 6 6 6 6 6 Income 1 $0.014286 $0.005293 $0.000499 $0.011785 $0.026821 Capital gains 2 — Total $0.014286 $0.005293 $0.000499 $0.011785 $0.026821 Share value Beforesales charge Aftersales charge Net assetvalue Net assetvalue Beforesales charge Aftersales charge Net assetvalue 11/30/13 $10.02 $10.12 $10.02 $10.02 $10.02 $10.10 $10.02 5/31/14 10.05 10.15 10.05 10.04 10.05 10.13 10.05 Current rate (end of period) Beforesales charge Aftersales charge Net assetvalue Net assetvalue Beforesales charge Aftersales charge Net assetvalue Current dividend rate 3 0.30% 0.30% 0.10% 0.01% 0.25% 0.25% 0.55% Taxable equivalent 4 0.53 0.53 0.18 0.02 0.44 0.44 0.97 Current 30-day SEC yield (with expense limitation) 5 N/A 0.10 –0.09 –0.19 N/A 0.06 0.35 Taxable equivalent 4 N/A 0.18 –0.16 –0.34 N/A 0.11 0.62 Current 30-day SEC yield(without expense limitation) 5 N/A –0.77 –0.97 –1.07 N/A –0.82 –0.53 Taxable equivalent 4 N/A –1.36 –1.71 –1.89 N/A –1.45 –0.94  The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 4 Assumes maximum 43.40% federal tax rate for 2014. Results for investors subject to lower tax rates would not be as advantageous. 5 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Short-Term Municipal Income Fund     11 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/14 Class A Class B Class C Class M Class Y (inceptiondates) (3/18/13) (3/18/13) (3/18/13) (3/18/13) (3/18/13) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netassetvalue Life of fund 0.80% –0.21% 0.57% 0.07% 0.41% 0.41% 0.74% –0.02% 1.11% Annualaverage 0.62  –0.16  0.44  0.05  0.32  0.32  0.58  –0.01  0.87  1 year 0.93  –0.08  0.74  –0.26  0.61  –0.39  0.88  0.13  1.19  6 months 0.37  –0.63  0.28  –0.72  0.20  –0.80  0.35  –0.40  0.50   See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Estimated net expenses for the fiscal year ended 11/30/13*† 0.60% 0.80% 1.35% 0.65% 0.35% Estimated total annual operating expenses for the fiscal year ended 11/30/13† 1.61% 1.81% 2.36% 1.66% 1.36% Annualized expense ratio for the six-month period ended 5/31/14 0.60% 0.78%** 0.86%** 0.65% 0.35%  Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report.  Expenses are shown as a percentage of average net assets. *Reflects Putnam Management’s contractual obligation to limit expenses through 3/30/15. †Other expenses are based on estimated amounts for the current fiscal year. **Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields for the class. 12     Short-Term Municipal Income Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from December 1, 2013, to May 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.00 $3.90 $4.29 $3.25 $1.75 Ending value (after expenses) $1,004.40 $1,003.50 $1,002.00 $1,004.20 $1,005.70 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended May 31, 2014, use the following calculation method. To find the value of your investment on December 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.02 $3.93 $4.33 $3.28 $1.77 Ending value (after expenses) $1,021.94 $1,021.04 $1,020.64 $1,021.69 $1,023.19 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Short-Term Municipal Income Fund     13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 1% maximum during the first year to 0.50% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays 3-Year Municipal Bond Index is an unmanaged index of publicly issued investment-grade corporate, U.S. Treasury, and government agency securities with remaining maturities of one to three years. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14     Short-Term Municipal Income Fund Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of May 31, 2014, Putnam employees had approximately $466,000,000 and the Trustees had approximately $113,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Short-Term Municipal Income Fund     15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16     Short-Term Municipal Income Fund The fund’s portfolio 5/31/14 (Unaudited) Key to holding’s abbreviations ABAG Association Of Bay Area Governments AGM Assured Guaranty Municipal Corporation AGO Assured Guaranty, Ltd. AMBAC AMBAC Indemnity Corporation COP Certificates of Participation FGIC Financial Guaranty Insurance Company FHA Insd. Federal Housing Administration Insured G.O. Bonds General Obligation Bonds NATL National Public Finance Guarantee Corp. PSFG Permanent School Fund Guaranteed Q-SBLF Qualified School Board Loan Fund Radian Insd. Radian Group Insured MUNICIPAL BONDS AND NOTES (92.7%)* Rating** Principalamount Value Arizona (2.8%) AZ Agricultural Impt. & Pwr. Dist. Elec. Syst. Rev. Bonds Ser. B, 4s, 1/1/16 Aa1 $25,000 $26,469 Ser. A, 3s, 1/1/16 Aa1 35,000 36,506 AZ Hlth. Fac. Auth. Rev. Bonds (Banner Hlth.) Ser. A, 5s, 1/1/17 AA– 50,000 55,464 Ser. D, 5s, 1/1/15 AA– 25,000 25,669 AZ School Fac. Board COP, Ser. A-2, 4s, 9/1/15 A1 100,000 104,492 AZ State Trans. Board Hwy. Rev. Bonds (Maricopa Cnty.), 5s, 7/1/14 Aa1 35,000 35,137 AZ State U. Rev. Bonds, Ser. 08-C, 5 1/2s, 7/1/15 AA 50,000 52,839 Northern AZ U. Rev. Bonds, NATL, FGIC, 5 1/4s, 6/1/15 AA– 45,000 47,204 U. Med. Ctr. Corp. Rev. Bonds, 5s, 7/1/17 Baa1 75,000 82,124 465,904 Arkansas (0.4%) Rogers, Rev. Bonds (Sales and Use Tax), 3s, 11/1/14 AA 70,000 70,817 70,817 California (14.2%) ABAG Fin. Auth. for Nonprofit Corps. Rev. Bonds (O’Connor Woods), 3s, 1/1/16 A 70,000 72,450 Bay Area Toll Auth. of CA Rev. Bonds (San Francisco Bay Area), Ser. F, 5s, 4/1/15 AA 30,000 31,186 CA Edl. Fac. Auth. Rev. Bonds (U. of the Pacific), 5s, 11/1/14 A2 40,000 40,744 CA Hlth. Fac. Fin. Auth. Rev. Bonds (Cedars-Sinai Med. Ctr.), 5s, 11/15/15 A1 50,000 53,361 (Northern CA Retirement Officers), 4s, 1/1/16 A 50,000 52,823 CA State Poll. Control Fin. Auth. Rev. Bonds (San Diego Gas & Elect., Co.), Ser. A, AMBAC, 5.9s, 6/1/14 A1 10,000 10,000 CA State G.O. Bonds, 5s, 9/1/15 A1 25,000 26,445 CA State Mandatory Put Bonds (6/1/16), 4s, 12/1/26 A1 150,000 160,481 CA State Pub. Wks. Board Rev. Bonds (Dept. of Forestry & Fire), Ser. E, 5s, 11/1/15 A2 100,000 106,673 CA Statewide Cmnty. Dev. Auth. Mandatory Put Bonds (4/2/18) (Southern CA Edison Co.), 1 3/8s, 4/1/28 Aa3 75,000 75,771 Short-Term Municipal Income Fund     17 MUNICIPAL BONDS AND NOTES (92.7%)* cont. Rating** Principalamount Value California cont. CA Statewide Cmnty. Dev. Auth. Rev. Bonds (Henry Mayo Newhall Memorial Hosp.), 5s, 10/1/16 (Escrowed to maturity) A $45,000 $49,697 Chula Vista, Muni. Fin. Auth. Special Tax Bonds, 5s, 9/1/16 BBB+ 75,000 80,368 Corona-Norco, School Dist. Pub. Fin. Auth. Special Tax Bonds, Ser. A, 4s, 9/1/17 BBB+ 25,000 27,127 Fontana, Unified School Dist. G.O. Bonds, Ser. A, AGM, 5 1/4s, 8/1/23 (Prerefunded 8/1/14) AA 120,000 120,978 Golden State Tobacco Securitization Corp. Rev. Bonds, Ser. A, 5s, 6/1/17 A2 50,000 56,259 Imperial Irrigation Elec. Dist. Rev. Bonds, 5s, 11/1/14 AA– 50,000 50,967 Infrastructure & Econ. Dev. Bank Rev. Bonds (CA Indpt. Syst. Operator), 3s, 2/1/16 A1 100,000 104,259 Irvine, Special Tax Bonds (Cmnty. Facs. Dist. No. 2005), Ser. 2, 4s, 9/1/18 BBB 75,000 79,748 Irvine, Impt. Board Act of 1915 Special Assmt. Bonds (Dist. No. 1), 4s, 9/2/16 BBB– 50,000 52,839 Los Angeles, G.O. Bonds, Ser. A NATL, FGIC, 5 1/4s, 9/1/15 Aa2 35,000 37,195 AGM, 4s, 9/1/14 Aa2 50,000 50,469 Los Angeles, Dept. of Arpt. Rev. Bonds (Los Angeles Intl. Arpt.), Ser. A, 5 1/4s, 5/15/24 AA 20,000 22,732 Los Angeles, Waste Wtr. Syst. Rev. Bonds, Ser. A, 5s, 6/1/14 Aa2 25,000 25,000 Modesto, Irrigation Dist. Elec. Rev. Bonds, Ser. A, 5s, 7/1/19 A+ 30,000 35,353 Mt. San Antonio, Cmnty College Dist. G.O. Bonds, Ser. A, 5s, 9/1/15 Aa2 100,000 105,962 North Natomas, Cmnty. Fac. Special Tax Bonds, Ser. E, 5s, 9/1/16 BBB+ 75,000 81,633 Northern CA Pwr. Agcy. Rev. Bonds (Geothermal No. 3), Ser. A, 5 1/4s, 7/1/20 A1 40,000 47,153 (Hydroelec. Project No. 1-C), AGM, 5s, 7/1/16 AA 40,000 43,754 Oakland, Unified School Dist. Alameda Cnty., G.O. Bonds (Election of 2012), 4s, 8/1/14 BBB/P 75,000 75,423 Roseville, Elec. Syst. Fin. Auth. Rev. Bonds, 3s, 2/1/15 A+ 50,000 50,948 Sacramento, Muni. Util. Dist. Rev. Bonds, Ser. X, 5s, 8/15/14 AA– 30,000 30,293 San Francisco, City & Cnty. Arpt. Comm. Rev. Bonds, Ser. 34C, AGO, 4 1/4s, 5/1/15 AA 100,000 103,627 San Jose, Arpt. Rev. Bonds, Ser. A, AMBAC, 5s, 3/1/15 A2 40,000 41,364 South Orange Cnty., Pub. Fin. Auth. Special Tax Bonds, Ser. A, 4s, 8/15/17 BBB+ 150,000 164,024 Southern CA Pub. Pwr. Auth. Rev. Bonds (San Pwr. Systs.), Ser. A, AGM, 5s, 1/1/15 AA 75,000 77,090 Twin Rivers, Unified School Dist. G.O. Bonds, Ser. A, 2s, 8/1/15 AA 100,000 101,952 2,346,148 18     Short-Term Municipal Income Fund MUNICIPAL BONDS AND NOTES (92.7%)* cont. Rating** Principalamount Value Colorado (0.8%) Denver City & Cnty., Arpt. Rev. Bonds, Ser. A 5s, 11/15/16 A2 $75,000 $82,599 4s, 11/15/17 A1 20,000 21,807 E-ub. Hwy. Auth. Rev. Bonds, Ser. A1, NATL, 5 1/4s, 9/1/18 AA– 20,000 22,735 127,141 Connecticut (1.0%) CT State G.O. Bonds Ser. B, 5s, 12/1/14 AA 35,000 35,845 Ser. D, AGM, 5s, 11/15/14 AA 20,000 20,440 CT State Hlth. & Edl. Fac. Auth. Mandatory Put Bonds (7/21/16) (Yale U.), Ser. A, 1.35s, 7/1/42 Aaa 75,000 76,591 South Central, Regl. Wtr. Auth. Syst. Rev. Bonds, Ser. 20, NATL, 4 1/2s, 8/1/14 Aa3 25,000 25,177 158,053 District of Colombia (0.5%) DC G.O. Bonds, Ser. C, AGM, 5s, 6/1/16 Aa2 75,000 81,900 81,900 Florida (3.6%) Broward Cnty., Arpt. Syst. Rev. Bonds, Ser. L, AMBAC, 5s, 10/1/14 A1 60,000 60,945 Citizens Property Insurance Corp. Rev. Bonds Ser. A-1, 5 3/8s, 6/1/16 A+ 15,000 16,454 AGM, 5s, 6/1/14 A2 25,000 25,000 Escambia Cnty., Hlth. Facs. Auth. Rev. Bonds (Baptist Hlth. Care Corp. Oblig. Grp.), Ser. A, 5 1/8s, 8/15/20 A3 30,000 34,364 (Baptist Hosp., Inc.), 5s, 8/15/18 A3 60,000 67,108 FL State G.O. Bonds (Dept. of Trans.), Ser. A, 5s, 7/1/14 AAA 35,000 35,137 FL State Rev. Bonds, Ser. A, 5s, 7/1/14 Aa3 50,000 50,195 FL State Muni. Pwr. Agcy. Rev. Bonds (All Requirements Pwr.), Ser. A, 4s, 10/1/16 A2 50,000 53,992 Highlands Cnty., Hlth. Fac. Auth. Rev. Bonds (Adventist Hlth. Syst.), Ser. A, 5s, 11/15/14 Aa3 30,000 30,649 Kissimmee, Util. Auth. Rev. Bonds, AMBAC, 5s, 10/1/16 A1 50,000 52,578 Miami-Dade Cnty., Wtr. & Swr. Rev. Bonds, Ser. B, AGM, 5s, 10/1/15 AA 50,000 53,167 South Broward, Hosp. Dist. Rev. Bonds (South Broward Hosp. Dist.), 4s, 5/1/16 Aa3 100,000 106,777 586,366 Georgia (1.5%) Atlanta, Arpt. Passenger Fac. Charge Rev. Bonds, Ser. B, 5s, 1/1/16 A1 125,000 134,121 Bartow Cnty., Dev. Auth. Mandatory Put Bonds (8/10/17) (GA Power Co. — Plant Bowen), 2 3/8s, 9/1/29 A 100,000 103,277 237,398 Short-Term Municipal Income Fund     19 MUNICIPAL BONDS AND NOTES (92.7%)* cont. Rating** Principalamount Value Illinois (5.8%) Chicago, G.O. Bonds Ser. A, 5s, 1/1/21 A+ $50,000 $56,853 AMBAC, 4s, 12/1/14 A+ 100,000 101,657 Chicago, O’Hare Intl. Arpt. Rev. Bonds Ser. C, 5s, 1/1/17 A2 100,000 110,412 Ser. D, AGM, 4s, 1/1/18 AA 75,000 81,666 Chicago, Waste Wtr. Transmission Rev. Bonds NATL, 5 1/2s, 1/1/17 AA– 50,000 55,706 Ser. A, 5s, 1/1/15 Aa1 50,000 51,382 Chicago, Wtr. Reclamation Dist. G.O. Bonds, Ser. C, 5s, 12/1/15 AAA 105,000 112,258 Cicero, G.O. Bonds, Ser. A, 2s, 1/1/15 A+ 100,000 100,716 Cook Cnty., G.O. Bonds (Arlington Heights Twp. Dist. No. 21), NATL, 4s, 12/1/15 Aa1 25,000 26,349 IL State G.O. Bonds, 5s, 7/1/17 A3 50,000 55,799 IL State Rev. Bonds NATL, FGIC, 5 1/2s, 6/15/16 AAA 40,000 44,018 Ser. B, 5s, 6/15/15 AAA 25,000 26,208 Regl. Trans. Auth. Rev. Bonds, AGM, 5 3/4s, 6/1/15 AA 125,000 131,844 954,868 Indiana (1.2%) Concord, Cmnty. Schools Bldg. Corp. Rev. Bonds (First Mtge.), NATL, 4 1/4s, 7/1/14 AA+ 100,000 100,327 Indianapolis, Rev. Bonds, Ser. B, 5s, 2/1/15 Aa2 100,000 103,183 203,510 Kentucky (0.9%) KY State Econ. Dev. Fin. Auth. Solid Waste Disp. Mandatory Put Bonds (6/3/14) (Republic Svcs., Inc.), Ser. B, 0.32s, 4/1/31 A–2 145,000 145,000 145,000 Louisiana (1.0%) LA State Hwy. Impt. Rev. Bonds, Ser. A, 5s, 6/15/16 Aa3 100,000 109,315 Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. A, 5s, 5/15/16 A 50,000 54,293 163,608 Maryland (2.4%) MD State G.O. Bonds 5 1/2s, 3/1/15 Aaa 25,000 25,993 Ser. A, 5 1/4s, 3/1/16 Aaa 30,000 32,611 MD State Econ. Dev. Corp. Rev. Bonds (Salisbury U.), 3s, 6/1/14 Baa3 25,000 25,000 MD State Trans. Auth. Rev. Bonds 5 1/4s, 3/1/15 AAA 200,000 207,558 4s, 9/1/14 AAA 50,000 50,470 Montgomery Cnty., COP (Public Trans. Equip.), 4s, 5/1/15 Aa1 50,000 51,742 393,374 20     Short-Term Municipal Income Fund MUNICIPAL BONDS AND NOTES (92.7%)* cont. Rating** Principalamount Value Massachusetts (3.3%) Dracut, G.O. Bonds, Ser. B, 2s, 7/15/14 AA– $40,000 $40,089 MA State G.O. Bonds Ser. C, AGM, 4s, 8/1/16 Aa1 25,000 26,966 Ser. D, 4s, 8/1/16 Aa1 30,000 32,345 MA State Clean Energy Cooperative Corp. Rev. Bonds (Muni. Ltg. Plant Coop.), 4s, 7/1/17 A1 50,000 54,722 MA State Dev. Fin. Agcy. Rev. Bonds (Loomis Cmntys.), Ser. A, 3s, 1/1/17 BBB– 75,000 75,611 MA State Hlth. & Edl. Fac. Auth. Mandatory Put Bonds (4/1/16) (U. of MA), Ser. A, 0.7s, 11/1/30 Aa2 50,000 50,055 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Winchester Hosp.), 5s, 7/1/16 BBB+ 25,000 26,680 (Northeastern U.), Ser. R, 4 1/2s, 10/1/15 A2 25,000 26,360 MA State Hsg. Fin. Agcy. Rev. Bonds, Ser. SF-169, 4s, 12/1/44 Aa2 200,000 217,412 550,240 Michigan (4.1%) Lansing, Board of Wtr. & Ltg. Util. Syst. Rev. Bonds, Ser. A, 2s, 7/1/14 Aa3 50,000 50,075 MI Pub. Pwr. Agcy. Rev. Bonds (Belle River), Ser. A, NATL, 5 1/4s, 1/1/15 AA 25,000 25,713 MI State Rev. Bonds, AGM, 4 1/2s, 9/15/15 AA 100,000 105,205 MI State Bldg. Auth. Rev. Bonds (Fac. Program), Ser. II-A, 3s, 10/15/14 Aa3 25,000 25,257 MI State Hosp. Fin. Auth. Rev. Bonds (Henry Ford Hlth. Syst.), Ser. A, 5s, 11/15/16 A2 20,000 21,970 (Sparrow Hosp.), 5s, 11/15/16 A1 25,000 27,303 MI State Strategic Fund Ltd. Rev. Bonds (United Methodist Retirement Cmntys., Inc.), 2 3/4s, 11/15/17 BBB+/F 75,000 75,442 MI State Trunk Line Fund Rev. Bonds, Ser. A, NATL, 5 1/4s, 11/1/15 AA+ 25,000 26,753 Monroe Cnty., Hosp. Fin. Auth. Rev. Bonds (Mercy Memorial Hosp. Corp.), 5 1/2s, 6/1/15 Baa2 30,000 31,168 Troy, City School Dist. Bldg. & Site G.O. Bonds, Q-SBLF, 2s, 5/1/16 AA 200,000 206,232 Wayne Cnty., Arpt. Auth. Rev. Bonds (Detroit Metro. Arpt.), 5s, 12/1/15 AA 25,000 26,569 Zeeland, Pub. Schools G.O. Bonds, AGM, Q-SBLF, 5s, 5/1/15 AA 50,000 52,177 673,864 Minnesota (4.5%) Minneapolis & St. Paul, Metro. Arpt. Comm. Rev. Bonds, Ser. A, AMBAC, 5s, 1/1/15 A 80,000 82,248 Minneapolis, G.O. Bonds, Ser. A, zero%, 12/1/15 AAA 10,000 9,948 MN State G.O. Bonds (Hwy. & Var. Purpose), 5s, 8/1/16 Aa1 25,000 27,515 Ser. F, 4s, 8/1/14 Aa1 50,000 50,321 Short-Term Municipal Income Fund     21 MUNICIPAL BONDS AND NOTES (92.7%)* cont. Rating** Principalamount Value Minnesota cont. MN State Muni. Pwr. Agcy. Elec. Rev. Bonds 5s, 10/1/16 A3 $100,000 $109,630 5s, 10/1/15 A3 55,000 58,317 5s, 10/1/14 A3 50,000 50,755 MN State Res. Hsg. Fin. Agcy. Rev. Bonds, Ser. A, 4s, 7/1/38 Aa1 100,000 109,219 Olmsted Cnty., G.O. Bonds (Resource Recvy.), Ser. A, 4s, 2/1/15 Aaa 25,000 25,626 Southern MN Muni. Pwr. Agcy. Syst. Rev. Bonds, Ser. A, AMBAC, 5 1/4s, 1/1/17 A1 35,000 38,848 St. Paul, Hsg. & Redev. Auth. Hlth. Care Rev. Bonds (Allina Hlth. Syst.), 5s, 11/15/14 Aa3 75,000 76,622 St. Paul, Hsg. & Redev. Auth. Hlth. Care Fac. Rev. Bonds (Regions Hosp.), 5 1/4s, 5/15/17 A2 25,000 27,358 U. of MN Rev. Bonds (State Supported Stadium Debt), 5s, 8/1/15 Aa1 50,000 52,794 Western MN Muni. Pwr. Agcy. Rev. Bonds, Ser. A, AGM, 5s, 1/1/16 Aa3 25,000 26,828 746,029 Mississippi (0.9%) MS State Bus. Fin. Corp. Solid Waste Disp. Mandatory Put Bonds (3/1/17) (Waste Mgt., Inc.), 1 3/8s, 3/1/27 A–2 150,000 149,297 149,297 Missouri (0.7%) MO State Hwy. & Transit Comm. Rev. Bonds (State Road), 4 1/4s, 5/1/16 AAA 100,000 107,530 107,530 Montana (0.6%) MT State Board of Hsg. Rev. Bonds, Ser. A-2, FHA Insd., 3s, 12/1/43 Aa1 100,000 103,931 103,931 Nevada (2.3%) Clark Cnty., Impt. Dist. Special Assmt. Bonds (Dist. No. 142 Mountain Edge Local Impt.), 3s, 8/1/14 BBB– 75,000 75,186 Henderson, G.O. Bonds (Wtr. & Swr.), NATL, 5s, 9/1/14 Aa2 30,000 30,354 Las Vegas, Special Assmt. Bonds (Dist. No. 607 Local Impt.), 3s, 6/1/16 BB/P 25,000 25,305 NV State Rev. Bonds, 5s, 6/1/16 Aaa 150,000 163,926 NV State Hwy. Rev. Bonds (Motor Vehicle Fuel Tax), 5s, 12/1/15 AAA 85,000 91,061 385,832 New Hampshire (0.5%) NH Hlth. & Ed. Fac. Auth. Rev. Bonds (Concord Hosp. Oblig. Group), Ser. A, 3s, 10/1/15 A2 85,000 87,402 87,402 New Jersey (4.5%) Burlington Cnty., Bridge Comm. Econ. Dev. Rev. Bonds, 3s, 10/1/15 Aa2 100,000 103,703 Morris Cnty., G.O. Bonds, 3 3/4s, 2/1/15 Aaa 110,000 112,627 NJ State G.O. Bonds, 5s, 6/1/15 A1 25,000 26,193 22     Short-Term Municipal Income Fund MUNICIPAL BONDS AND NOTES (92.7%)* cont. Rating** Principalamount Value New Jersey cont. NJ State Econ. Dev. Auth. Rev. Bonds (School Fac. Construction) Ser. KK, 5s, 3/1/16 A2 $20,000 $21,540 Ser. W, 5s, 3/1/16 (Escrowed to maturity) AA+ 25,000 27,053 NJ State Edl. Fac. Auth. Rev. Bonds (Ramapo College of NJ), Ser. I, AMBAC, 5s, 7/1/16 A2 50,000 53,722 (The College of NJ), Ser. A, 5s, 7/1/16 A2 50,000 54,683 NJ State Hlth. Care Fac. Fin. Auth. Rev. Bonds (St. Joseph Hlth. Care Syst.), 5 3/4s, 7/1/15 BBB– 15,000 15,486 (South Jersey Hosp., Inc.), 5s, 7/1/16 A2 20,000 21,365 (St. Barnabas Hlth.), Ser. A, 3 1/4s, 7/1/16 Baa1 25,000 26,084 NJ State Tpk. Auth. Rev. Bonds, NATL, 6 1/2s, 1/1/16 AA– 90,000 98,686 NJ State Trans. Trust Fund Auth. Rev. Bonds (Trans. Syst.), Ser. B, NATL, 5 1/4s, 12/15/14 AA– 90,000 92,408 Ocean Cnty., G.O. Bonds, 4s, 8/1/16 Aaa 75,000 80,847 734,397 New Mexico (1.2%) NM State U. Rev. Bonds, Ser. A, 4s, 4/1/15 AA 25,000 25,783 Santa Fe, Waste Wtr. Syst. Rev. Bonds, Ser. B, 2s, 6/1/15 AA 50,000 50,766 Santa Fe, Wtr. Util. Syst. Rev. Bonds, Ser. D, 5s, 6/1/14 Aa2 125,000 125,000 201,549 New York (8.9%) Metro. Trans. Auth. Rev. Bonds, Ser. F, 5s, 11/15/15 A+ 75,000 80,189 Monroe Cnty., Indl. Dev. Corp. Rev. Bonds (Rochester Gen. Hosp.), Ser. B, 3s, 12/1/15 A– 50,000 51,772 Nassau Cnty., Local Econ. Assistance Corp. Rev. Bonds (South Nassau Cmntys. Hosp.), 4s, 7/1/16 A3 25,000 26,451 NY City, G.O. Bonds, Ser. E-1, AMBAC, 4s, 8/1/15 Aa2 25,000 26,096 NY City, Transitional Fin. Auth. Bldg. Aid Rev. Bonds (Fiscal 2009), Ser. S-2, 5s, 7/15/15 Aa3 75,000 78,995 NY State Dorm. Auth. Rev. Bonds (NY U. Hosp. Ctr.), Ser. A, 5s, 7/1/17 A3 85,000 94,667 (Trustees of Columbia U.), Ser. AA, 5s, 7/1/15 Aaa 100,000 105,219 NY State Dorm. Auth. Non-State Supported Debt Rev. Bonds (The New School), 4s, 7/1/16 A3 50,000 53,190 NY State Dorm. Auth. Supported Debt Rev. Bonds (Mental Hlth. Svcs. Facs. Impt.), Ser. B, AMBAC 5s, 2/15/16 AA– 85,000 87,792 5s, 2/15/16 (Prerefunded 2/15/15) AAA/P 15,000 15,501 NY State Thruway Auth. Rev. Bonds Ser. A-1, 4 1/2s, 4/1/15 AA 15,000 15,536 Ser. A-2, 4s, 4/1/16 AA 50,000 53,346 Short-Term Municipal Income Fund     23 MUNICIPAL BONDS AND NOTES (92.7%)* cont. Rating** Principalamount Value New York cont. NY State Thruway Auth. Local Hwy. & Bridge Rev. Bonds 5s, 4/1/16 AA– $50,000 $54,245 Ser. A, 5s, 4/1/16 AA– 100,000 108,490 NY State Thruway Auth. Personal Income Tax Rev. Bonds, Ser. A, 5s, 3/15/16 AAA 125,000 135,518 NY State Urban Dev. Corp. Rev. Bonds (State Personal Income Tax), Ser. A, 5s, 3/15/16 AAA 100,000 108,414 Port Auth. of NY & NJ Rev. Bonds, Ser. 178 5s, 12/1/16 Aa3 100,000 110,760 4s, 12/1/15 Aa3 100,000 105,472 Rockland Cnty., G.O. Bonds, Ser. A, AGM, 5s, 3/1/17 AA 100,000 110,017 Westchester Cnty., Indl Dev. Agcy. Civic Fac. Rev. Bonds (Kendal on Hudson), 3s, 1/1/17 BBB/F 50,000 50,557 1,472,227 North Carolina (1.0%) Lenoir Cnty., G.O. Bonds, AGM, 4s, 2/1/16 Aa2 100,000 106,219 NC Med. Care Comm. Retirement Fac. Rev. Bonds (The Forest at Duke, Inc.), 4.6s, 9/1/16 BBB+/F 20,000 20,692 NC State Muni. Pwr. Agcy. No. 1 Catawba Elec. Rev. Bonds, Ser. A, 5 1/4s, 1/1/17 A2 25,000 27,918 154,829 Ohio (3.6%) Akron, Bath & Copley Joint Twp. Hosp. Fac. Rev. Bonds (Summa Hlth. Syst.), Ser. A, Radian Insd., 5 1/4s, 11/15/14 Baa1 10,000 10,197 Cleveland, Wtr. Rev. Bonds, Ser. O, NATL, 5s, 1/1/15 Aa1 35,000 35,977 Cuyahoga Cnty., G.O. Bonds, 5s, 12/1/15 Aa1 50,000 53,573 Lorain Cnty., Port Auth. Econ. Dev. Facs. Rev. Bonds (Kendal at Oberlin), 3s, 11/15/16 A– 50,000 51,032 OH State G.O. Bonds (Higher Ed.), Ser. C, 5s, 8/1/16 Aa1 25,000 27,509 (Buckeye Savers), Ser. K, 5s, 5/1/15 AAA 100,000 104,391 (Common Schools), Ser. A, 4 1/2s, 9/15/24 (Prerefunded 3/15/15) Aa1 100,000 103,368 OH State Bldg. Auth. Rev. Bonds, Ser. A, AGM, 5s, 4/1/16 Aa2 20,000 21,706 OH State Higher Edl. Fac. Comm. Rev. Bonds (Case Western Reserve U.), 3s, 12/1/16 AA– 100,000 105,876 (U. of Dayton), FGIC, 4 1/4s, 12/1/14 A2 50,000 50,965 OH State Hosp. Fac. Rev. Bonds (Cleveland Clinic Hlth.), Ser. B, 5s, 1/1/15 Aa2 35,000 35,975 600,569 Oklahoma (0.5%) Tulsa, Arpts. Impt. Trust Rev. Bonds, Ser. A, 5s, 6/1/17 AA 75,000 83,679 83,679 24     Short-Term Municipal Income Fund MUNICIPAL BONDS AND NOTES (92.7%)* cont. Rating** Principalamount Value Oregon (1.3%) OR State G.O. Bonds Ser. N, 4s, 12/1/16 Aa1 $45,000 $49,036 (Higher Ed.), Ser. B, 3 1/2s, 8/1/15 Aa1 25,000 25,951 OR State Rev. Bonds, Ser. A, 4s, 4/1/15 AAA 100,000 103,156 Portland, Swr. Syst. Rev. Bonds, Ser. A, NATL 5s, 6/15/16 Aa2 15,000 16,413 5s, 6/15/15 Aa2 15,000 15,746 210,302 Pennsylvania (5.5%) Berks Cnty., Muni. Auth. Rev. Bonds (Reading Hosp. Oblig. Group), Ser. A-3, 5s, 11/1/14 AA 35,000 35,691 Bethlehem, PA School Dist. G.O. Bonds, Ser. A, NATL, 5s, 9/1/14 AA– 100,000 101,144 East Hempfield Twp., Indl. Dev. Auth. Rev. Bonds (Student Svcs., Inc.-Millersville U.), 2 1/4s, 7/1/17 Baa3 40,000 39,554 Erie, Higher Ed. Bldg. Auth. Rev. Bonds (Gannon U.), 3s, 5/1/17 Baa2 35,000 36,044 Lancaster Cnty., Hosp. Auth. Hlth. Facs. Rev. Bonds (Lancaster Gen. Hosp.), 3s, 7/1/16 Aa3 35,000 36,273 Lancaster, Higher Ed. Auth. College Rev. Bonds (Franklin & Marshall College), 5s, 4/15/15 AA– 25,000 26,013 Lancaster, Indl. Dev. Auth. Rev. Bonds (Garden Spot Village Obligated Group), 5s, 5/1/16 BBB 75,000 79,118 PA G.O. Bonds, 5s, 3/1/16 Aa2 25,000 27,058 PA Hsg. Fin. Agcy. Rev. Bonds, Ser. 115A, 1.6s, 10/1/17 AA+ 100,000 100,193 PA State G.O. Bonds Ser. 2, 5s, 4/15/15 Aa2 15,000 15,625 Ser. 1, 5s, 3/15/15 Aa2 45,000 46,698 PA State Econ. Dev. Fin. Auth. Rev. Bonds, Ser. A, 3s, 1/1/15 Aaa 80,000 81,319 PA State Higher Edl. Fac. Auth. Rev. Bonds (Temple U.), NATL, 5s, 4/1/16 Aa3 50,000 54,264 Ser. AA, NATL, 4.2s, 6/15/15 Aa3 25,000 25,031 PA State Tpk. Comm. Rev. Bonds, Ser. B, 5s, 12/1/14 A1 20,000 20,464 PA State Tpk. Comm. Oil Franchise Tax Rev. Bonds, Ser. A, AMBAC 5s, 12/1/16 AA 25,000 27,664 5s, 12/1/15 AA 40,000 42,833 Philadelphia, Wtr. & Waste Wtr. Rev. Bonds, Ser. A AGM, 5s, 6/15/16 AA 20,000 21,880 5s, 6/15/14 A1 40,000 40,071 Pittsburgh, G.O. Bonds, Ser. B, AGM, 5 1/4s, 9/1/16 AA 50,000 55,086 912,023 South Carolina (1.3%) SC State G.O. Bonds (Clemson U.), 5s, 4/1/16 Aaa 200,000 217,248 217,248 Short-Term Municipal Income Fund     25 MUNICIPAL BONDS AND NOTES (92.7%)* cont. Rating** Principalamount Value Tennessee (1.2%) Franklin Cnty., Hlth. & Edl. Fac. Board Rev. Bonds (U. of the South), AMBAC, 4 1/2s, 9/1/30 (Prerefunded 9/1/15) A+ $50,000 $52,665 Kingsport, G.O. Bonds, Ser. C, AGO, 3s, 3/1/16 Aa2 50,000 52,138 Maury Cnty., G.O. Bonds, AMBAC, 5s, 6/1/14 Aa2 100,000 100,000 204,803 Texas (5.8%) Austin, Wtr. & Waste Wtr. Rev. Bonds, Ser. A, 4s, 11/15/16 Aa2 100,000 108,375 Central TX Regl. Mobility Auth. Rev. Bonds, 5 3/4s, 1/1/17 Baa2 75,000 82,680 Clifton, Higher Ed. Fin. Corp. Rev. Bonds (Idea Pub. Schools), 5s, 8/15/15 BBB 75,000 77,992 Dallas, Area Rapid Transit Rev. Bonds, 5s, 12/1/14 AA+ 100,000 102,388 Galena Park, G.O. Bonds (School Bldg.), PSFG, 5 1/2s, 8/15/16 Aaa 25,000 27,769 Hidalgo Cnty., G.O. Bonds, Ser. A, AGO, 3s, 8/15/15 Aa2 50,000 51,686 Houston, Arpt. Syst. Rev. Bonds, Ser. A, 5s, 7/1/15 A 30,000 31,496 North TX, Tollway Auth. Mandatory Put Bonds (1/1/16), Ser. E-3, 5 3/4s, 1/1/38 A2 100,000 107,698 San Antonio, G.O. Bonds, 4s, 2/1/16 Aaa 100,000 106,253 San Antonio, Rev. Bonds, NATL, FGIC, 5 1/2s, 5/15/15 Aa1 25,000 26,263 TX State Rev. Bonds (A&M U.), Ser. B, 5s, 5/15/15 Aaa 25,000 26,147 TX State Trans. Comm. Rev. Bonds, 4 1/8s, 4/1/16 Aaa 100,000 107,032 Waco, Hlth. Facs. Dev. Corp. Rev. Bonds (Hillcrest Health Syst., Inc.), Ser. A, NATL, FHA Insd., 4 1/2s, 8/1/35 (Prerefunded 8/1/16) AA– 85,000 92,617 948,396 Utah (0.1%) UT State G.O. Bonds, Ser. B, 4s, 7/1/15 Aaa 15,000 15,618 15,618 Washington (3.1%) Energy N W, Rev. Bonds (Bonneville Power Admin.), Ser. A, 5 1/2s, 7/1/14 Aa1 30,000 30,130 King Cnty., G.O. Bonds, Ser. D, 5s, 1/1/16 AAA 50,000 53,764 King Cnty., Wtr & Swr. Rev. Bonds, 5s, 1/1/17 AA+ 35,000 38,967 Seattle, Wtr. Syst. Rev. Bonds, 5s, 2/1/15 Aa1 55,000 56,755 Tobacco Settlement Auth. of WA Rev. Bonds, 5s, 6/1/15 A 100,000 104,599 Vancouver, Downtown Redev. Auth. Rev. Bonds (Conference Ctr.), Ser. A, 3s, 1/1/16 AA 90,000 93,208 WA State G.O. Bonds Ser. C, 5s, 2/1/15 Aa1 25,000 25,798 Ser. R-2010A, 5s, 1/1/15 Aa1 35,000 35,977 (Motor Vehicle Fuel Tax), Ser. C, 4s, 6/1/15 Aa1 15,000 15,570 WA State Rev. Bonds (Lodging Tax), Ser. A, 5s, 7/1/14 Aa3 50,000 50,179 504,947 26     Short-Term Municipal Income Fund MUNICIPAL BONDS AND NOTES (92.7%)* cont. Rating** Principalamount Value West Virginia (0.3%) WV State Econ. Dev. Auth. Poll Control Rev. Bonds (Appalachian Pwr. Co. — Amos), Ser. C, 3 1/4s, 5/1/19 Baa1 $50,000 $51,667 51,667 Wisconsin (1.4%) Madison Cnty., G.O. Bonds (Madison Area Tech. College), Ser. B, 2s, 3/1/16 Aaa 45,000 46,376 Nekoosa, Poll. Control Rev. Bonds (Nekoosa Papers, Inc.), Ser. A, 5.35s, 7/1/15 Baa1 30,000 31,034 WI State G.O. Bonds, Ser. 1, AMBAC, 5s, 5/1/16 Aa2 50,000 54,469 WI State Hlth. & Edl. Facs. Auth. Rev. Bonds (Three Pillars Sr. Living), 3s, 8/15/16 A–/F 75,000 77,356 WI State, Clean Wtr. Rev. Bonds, Ser. 1, 3s, 6/1/15 Aa1 25,000 25,703 234,938 TOTAL INVESTMENTS Total investments (cost $15,199,072) $15,285,404 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from December 1, 2013 through May 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $16,495,258. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” The rating of an insured security represents what is believed to be the most recent rating of the insurer’s claims-paying ability available at the close of the reporting period, if higher than the rating of the direct issuer of the bond, and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. The rates shown on Mandatory Put Bonds are the current interest rates at the close of the reporting period. The dates shown parenthetically on Mandatory Put Bonds represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Local debt 15.5% State debt 13.4 Utilities 12.7 Transportation 11.5 Short-Term Municipal Income Fund     27 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $15,285,404 $— Totals by level $— $15,285,404 $— The accompanying notes are an integral part of these financial statements. 28     Short-Term Municipal Income Fund Statement of assets and liabilities 5/31/14 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $15,199,072) $15,285,404 Cash 1,106,077 Interest and other receivables 195,227 Receivable for shares of the fund sold 50,000 Receivable for investments sold 960,313 Receivable from Manager (Note 2) 19,956 Prepaid assets 39,183 Total assets 17,656,160 LIABILITIES Payable for shares of the fund repurchased 1,000,227 Payable for investor servicing fees (Note 2) 1,547 Payable for custodian fees (Note 2) 2,975 Payable for Trustee compensation and expenses (Note 2) 208 Payable for administrative services (Note 2) 59 Payable for distribution fees (Note 2) 6,456 Distributions payable to shareholders 2,611 Payable for offering costs (Note 1) 107,413 Other accrued expenses 39,406 Total liabilities 1,160,902 Net assets $16,495,258 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $16,414,398 Undistributed net investment income (Note 1) 47 Accumulated net realized loss on investments (Note 1) (5,519) Net unrealized appreciation of investments 86,332 Total — Representing net assets applicable to capital shares outstanding $16,495,258 COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($13,216,809 divided by 1,315,565 shares) $10.05 Offering price per class A share (100/99.00 of $10.05)* $10.15 Net asset value and offering price per class B share ($63,423 divided by 6,314 shares)** $10.05 Net asset value and offering price per class C share ($121,571 divided by 12,105 shares)** $10.04 Net asset value and redemption price per class M share ($70,581 divided by 7,026 shares) $10.05 Offering price per class M share (100/99.25 of $10.05)* $10.13 Net asset value, offering price and redemption price per class Y share ($3,022,874 divided by 300,917 shares) $10.05 *  On single retail sales of less than $500,000. **  Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Short-Term Municipal Income Fund     29 Statement of operations Six months ended 5/31/14 (Unaudited) INTEREST INCOME $86,600 EXPENSES Compensation of Manager (Note 2) 33,361 Investor servicing fees (Note 2) 4,879 Custodian fees (Note 2) 2,939 Trustee compensation and expenses (Note 2) 609 Distribution fees (Note 2) 20,239 Administrative services (Note 2) 283 Amortization of offering costs (Note 1) 31,488 Blue sky expense 21,049 Reports to shareholders 10,862 Auditing and tax fees 21,061 Other 1,399 Fees waived and reimbursed by Manager (Note 2) (94,130) Total expenses 54,039 Expense reduction (Note 2) (104) Net expenses 53,935 Net investment income 32,665 Net realized loss on investments (Notes 1 and 3) (1,616) Net unrealized appreciation of investments during the period 48,755 Net gain on investments 47,139 Net increase in net assets resulting from operations $79,804 The accompanying notes are an integral part of these financial statements. 30     Short-Term Municipal Income Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 5/31/14* For the period 3/18/13 (commencement of operations) to 11/30/13 Operations: Net investment income $32,665 $28,501 Net realized loss on investments (1,616) (3,903) Net unrealized appreciation of investments 48,755 37,577 Net increase in net assets resulting from operations 79,804 62,175 Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (22,059) (26,239) Class B (33) (20) Class C (6) (18) Class M (83) (64) Class Y (10,012) (2,585) Increase (decrease) from capital share transactions (Note 4) (2,101,753) 8,516,151 Total increase (decrease) in net assets (2,054,142) 8,549,400 NET ASSETS Beginning of period (Note 5) 18,549,400 10,000,000 End of period (including undistributed net investment income of $47 and distributions in excess of net investment income $425, respectively) $16,495,258 $18,549,400 *  Unaudited. The accompanying notes are an integral part of these financial statements. Short-Term Municipal Income Fund     31 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) Net realized and unrealized gain (loss) on investments Total from investment operations Fromnet investment income Totaldistributions Net asset value, end of period Total return at net asset value (%)a Net assets, end of period (in thousands) Ratio of expenses to average netassets (%) b,c,d Ratio of net investment income (loss) to average netassets (%)c,d Portfolio turnover (%) Class A May 31, 2014** $10.02 .01 .03 .04 (.01) (.01) $10.05 .44* $13,217 .30* .14* 20* November 30, 2013† 10.00 .02 .02 .04 (.02) (.02) 10.02 .41* 14,756 .41* .21* —*f Class B May 31, 2014** $10.02 .01 .03 .04 (.01) (.01) $10.05 .35* $63 .39* .06* 20* November 30, 2013† 10.00 .01 .02 .03 (.01) (.01) 10.02 .28* 28 .55* .09* —*f Class C May 31, 2014** $10.02 —e .02 .02 —e —e $10.04 .20* $122 .43* .01* 20* November 30, 2013† 10.00 —e .02 .02 —e —e 10.02 .21* 175 .62* —*f —*f Class M May 31, 2014** $10.02 .01 .03 .04 (.01) (.01) $10.05 .42* $71 .32* .12* 20* November 30, 2013† 10.00 .02 .02 .04 (.02) (.02) 10.02 .38* 70 .45* .22* —*f Class Y May 31, 2014** $10.02 .03 .03 .06 (.03) (.03) $10.05 .57* $3,023 .17* .27* 20* November 30, 2013† 10.00 .04 .02 .06 (.04) (.04) 10.02 .57* 3,519 .24* .43* —*f * Not annualized. ** Unaudited. † For the period March 18, 2013 (commencement of operations) to November 30, 2013. a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). Also excludes acquired fund fees and expenses, if any. c Reflects an involuntary contractual expense limitations in effect during the period. As a result of such limitations, the expenses of each class reflect a reduction of the following amount (Note 2): Percentage ofaverage net assets May 31, 2014 0.48% November 30, 2013 1.10 d Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields for the fund. As a result of such waivers, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2). 5/31/14 11/30/13 Class A N/A 0.01% Class B 0.01% 0.02 Class C 0.24 0.33 Class M N/A 0.01 Class Y N/A 0.01 e Amount represents less than $0.01 per share. f Amount represents less than 0.01% per share. The accompanying notes are an integral part of these financial statements. 32 Short-Term Municipal Income Fund Short-Term Municipal Income Fund 33 Notes to financial statements 5/31/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from December 1, 2013 through May 31, 2014. Putnam Short-Term Municipal Income Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek as high a level of current income exempt from federal income tax as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds that pay interest that is exempt from federal income tax (but that may be subject to federal alternative minimum tax (AMT)) and that have short-term maturities (i.e., three years or less). The bonds the fund invests in are mainly investment-grade in quality. The fund offers classA, classB, classC, classM and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 1.00% and 0.75%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within two years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for classA, classB, classC and classM shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC and classM shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. 34     Short-Term Municipal Income Fund Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million ($315 million prior to June 27, 2014) unsecured committed line of credit and a $235.5 million ($185 million prior to June 27, 2014) unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% (0.02% prior to June 27, 2014) of the committed line of credit and 0.04% ($50,000 prior to June 27, 2014) of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax return for the prior period remains subject to examination by the Internal Revenue Service. At November 30, 2013, the fund had a capital loss carryover of $3,903 available to the extent allowed by the Code to offset future net capital gain, if any. Loss carryover Short-term Long-term Total $3,903 $— $3,903 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $15,199,072, resulting in gross unrealized appreciation and depreciation of $96,907 and $10,575, respectively, or net unrealized appreciation of $86,332. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Short-Term Municipal Income Fund     35 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Offering costs The offering costs of $107,413 have been fully amortized on a straight-line basis over a twelve-month period as of May 31, 2014. As of the close of the reporting period, the fund has reimbursed Putnam Management for the payment of these expenses. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.500% of the first $5 billion, 0.450% of the next $5 billion, 0.400% of the next $10 billion, 0.350% of the next $10 billion, 0.300% of the next $50 billion, 0.280% of the next $50 billion, 0.270% of the next $100 billion and 0.265% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through March 30, 2016, to the extent that total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.35% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $23,635 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $70,173 as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses in order to enhance the annualized net yield for the fund. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. During the reporting period, the fund’s expenses were reduced by $322 as a result of this limit. This includes the following amounts per class of class specific distributions fees from the fund: ClassA $— ClassB 6 ClassC 316 ClassM — ClassY — Total $322 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. 36     Short-Term Municipal Income Fund Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $3,881 ClassB 15 ClassC 32 ClassM 17 ClassY 934 Total $4,879 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $104 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $12, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, and classM shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, and 1.00% of the average net assets attributable to classA, classB, classC, and classM shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.45%, 1.00%, and 0.30% of the average net assets attributable to classA, classB, classC, and classM shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $19,352 ClassB 132 ClassC 650 ClassM 105 Total $20,239 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $1 and no monies from the sale of classA and classM shares, respectively, and received no monies in contingent deferred sales charges from redemptions of classB and classC shares. A deferred sales charge of up to 1.00% and 0.30% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $3,424,872 and $3,247,927, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Short-Term Municipal Income Fund     37 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 5/31/14 For the period 3/18/13 (commencement of operations) to 11/30/13 ClassA Shares Amount Shares Amount Shares sold 358,078 $3,592,573 493,392 $4,934,962 Shares issued in connection with reinvestment of distributions 739 7,421 1,986 19,870 358,817 3,599,994 495,378 4,954,832 Shares repurchased (515,728) (5,178,258) (18,902) (189,132) Net increase (decrease) (156,911) $(1,578,264) 476,476 $4,765,700 Six months ended 5/31/14 For the period 3/18/13 (commencement of operations) to 11/30/13 ClassB Shares Amount Shares Amount Shares sold 3,494 $35,000 2,854 $28,549 Shares issued in connection with reinvestment of distributions 3 33 2 17 3,497 35,033 2,856 28,566 Shares repurchased (25) (246) (1,014) (10,140) Net increase 3,472 $34,787 1,842 $18,426 Six months ended 5/31/14 For the period 3/18/13 (commencement of operations) to 11/30/13 ClassC Shares Amount Shares Amount Shares sold 2,492 $25,000 42,428 $424,837 Shares issued in connection with reinvestment of distributions 1 6 2 17 2,493 25,006 42,430 424,854 Shares repurchased (7,839) (78,549) (25,979) (259,635) Net increase (decrease) (5,346) $(53,543) 16,451 $165,219 Six months ended 5/31/14 For the period 3/18/13 (commencement of operations) to 11/30/13 ClassM Shares Amount Shares Amount Shares sold — $— 6,012 $59,999 Shares issued in connection with reinvestment of distributions 8 80 6 59 8 80 6,018 60,058 Shares repurchased — Net increase 8 $80 6,018 $60,058 38     Short-Term Municipal Income Fund Six months ended 5/31/14 For the period 3/18/13 (commencement of operations) to 11/30/13 ClassY Shares Amount Shares Amount Shares sold 148,159 $1,485,895 380,887 $3,813,255 Shares issued in connection with reinvestment of distributions 998 10,012 232 2,319 149,157 1,495,907 381,119 3,815,574 Shares repurchased (199,425) (2,000,720) (30,934) (308,826) Net increase (decrease) (50,268) $(504,813) 350,185 $3,506,748 At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassA 698,779 53.1% $7,022,729 ClassB 1,001 15.9 10,060 ClassC 1,000 8.3 10,040 ClassM 1,002 14.3 10,070 At the close of the reporting period, a shareholder of record owned 5.4% of the outstanding shares of the fund. Note 5: Initial capitalization and offering of shares The fund was established as a series of the Trust on March 15, 2013 and commenced operations on March 18, 2013. Prior to March 18, 2013, the fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: Capital contribution Shares issued ClassA $9,960,000 996,000 ClassB 10,000 1,000 ClassC 10,000 1,000 ClassM 10,000 1,000 ClassY 10,000 1,000 Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Short-Term Municipal Income Fund     39 Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 5,415,154,963 14,207,845 Ravi Akhoury 5,415,184,974 14,177,833 Barbara M. Baumann 5,415,851,291 13,511,517 Jameson A. Baxter 5,415,767,570 13,595,238 Charles B. Curtis 5,415,854,394 13,508,413 Robert J. Darretta 5,416,022,043 13,340,765 Katinka Domotorffy 5,415,419,173 13,943,635 John A. Hill 5,415,885,634 13,477,174 Paul L. Joskow 5,416,010,424 13,352,383 Kenneth R. Leibler 5,415,817,292 13,545,516 Robert E. Patterson 5,415,985,292 13,377,516 George Putnam, III 5,415,959,400 13,403,408 Robert L. Reynolds 5,416,108,530 13,254,278 W. Thomas Stephens 5,415,918,406 13,444,402 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes for Votes against Abstentions Brokernon-votes 1,420,867 — 1,952 313,354 A proposal to adopt an Amended and Restated Declaration of Trust was approved with all funds of the Trust voting together as a single class, as follows: Votes for Votes against Abstentions Brokernon-votes 5,234,359,081 33,570,449 18,267,087 143,166,192 All tabulations are rounded to the nearest whole number. 40     Short-Term Municipal Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Putnam InvestmentManagement, LLCOne Post Office SquareBoston, MA 02109 Investment Sub-Manager Putnam Investments Limited57–59 St James’s StreetLondon, England SW1A 1LD Marketing Services Putnam Retail ManagementOne Post Office SquareBoston, MA 02109 Custodian State Street Bankand Trust Company Legal Counsel Ropes & Gray LLP Trustees Jameson A. Baxter, ChairLiaquat AhamedRavi AkhouryBarbara M. BaumannCharles B. CurtisRobert J. DarrettaKatinka DomotorffyJohn A. HillPaul L. JoskowKenneth R. LeiblerRobert E. PattersonGeorge Putnam, IIIRobert L. ReynoldsW. Thomas Stephens Officers Robert L. ReynoldsPresident Jonathan S. HorwitzExecutive Vice President,Principal Executive Officer, andCompliance Liaison Steven D. KrichmarVice President andPrincipal Financial Officer Robert T. BurnsVice President andChief Legal Officer Robert R. LeveilleVice President andChief Compliance Officer Michael J. HigginsVice President, Treasurer,and Clerk Janet C. SmithVice President,Principal Accounting Officer,and Assistant Treasurer Susan G. MalloyVice President andAssistant Treasurer James P. PappasVice President Mark C. TrenchardVice President andBSA Compliance Officer Nancy E. FlorekVice President, Director ofProxy Voting and CorporateGovernance, Assistant Clerk,and Associate Treasurer This report is for the information of shareholders of Putnam Short-Term Municipal Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: July 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: July 28, 2014 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: July 28, 2014
